Citation Nr: 0204996	
Decision Date: 05/23/02    Archive Date: 06/03/02

DOCKET NO.  97-17 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel







INTRODUCTION

The veteran served on active duty from November 1975 to 
August 1979.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 1996 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, 
South Dakota, which denied the veteran's claim of service 
connection for PTSD.  

This case was previously before the Board in July 1998, at 
which time it was remanded for additional development.  After 
readjudicating the veteran's claim service connection for 
PTSD, and with consideration given to the additional 
development, the RO issued an April 1999 determination which 
continued the previous denial of the veteran's claim.  The 
claim is now before the Board for further appellate 
consideration.  

As a preliminary matter, the Board finds that the RO has 
complied with the directives of the July 1998 remand.  See 
Wood v. Derwinski, 1 Vet. App. 190 (1991).  Accordingly, and 
in light of the Board's decision herein, a new remand is not 
required to comply with the holding of Stegall v. West, 11 
Vet. App. 268 (1998).

In the July 1998 remand, the Board noted that, in a May 1998 
informal brief, the veteran's representative set forth 
contentions pertinent to a claim of service connection for 
depression.  The Board construed those statements as a 
request to reopen a previously denied claim for depression, 
and referred that issue to the RO so that appropriate action 
could be taken.  In an April 1999 rating decision, the RO 
continued the previous denial of service connection for 
depression, holding that no new and material had been 
submitted to reopen said claim.  The record reflects that the 
veteran has not disagreed with that decision.  In this 
regard, the Board notes that a claimant's timely filed notice 
of disagreement (NOD) initiates an appeal of an adjudicative 
determination by the agency of original jurisdiction and 
expresses the desire to contest the result of such an 
adjudication.  As the veteran has not addressed the issue of 
whether new and material evidence has been submitted to 
reopen her claim in either a notice of disagreement or any 
other communication since the April 1999 RO decision, the 
issue of entitlement to service connection for depression is 
not now before the Board.  See 38 C.F.R. §§ 20.200, 20.201 
(2001).

In addition, the Board also observed in the July 1998 remand 
that the veteran had filed a claim for compensation under 38 
U.S.C.A. § 1151 for residuals of injuries sustained in an 
automobile accident, which was denied by an April 1998 RO 
decision.  It was further noted that the issue was not in 
appellate status since the veteran had not filed an NOD to 
initiate an appeal from the RO's decision.  Based on 
statements by the veteran subsequent to the July 1998 remand, 
received in October 1998, which are construed by the Board as 
a timely NOD, the issue of entitlement to compensation under 
38 U.S.C.A. § 1151 for residuals of injuries sustained in an 
automobile accident is addressed below in the REMAND section 
of this decision.  


FINDINGS OF FACT

1.  There is ample competent medical evidence of a diagnosis 
of PTSD and of a nexus between the veteran's PTSD and her 
alleged in-service stressors.

2.  While most of the veteran's claimed in-service stressors 
have not been verified, there is medical evidence of 
behavioral changes during service which are consistent with 
the veteran's history of sexual assault during that time; the 
evidence is evenly divided as to whether such occurred during 
service, and the veteran's PTSD cannot be reasonably 
dissociated from that event.


CONCLUSION OF LAW

The veteran's PTSD was incurred during active service.  38 
U.S.C.A. §§ 1131, 5102, 5103,  5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303, 3.304(f) (2001).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§ 5102, et seq. (West Supp. 2001)) became law.  This 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
also revised the provisions of 38 C.F.R. § 3.159, in view of 
the new statutory changes.  See 66 Fed. Reg. 45,620-45,632 
(August 29, 2001).  Except for the amendment to 38 CFR 
3.156(a) (not applicable here), the second sentence of 38 CFR 
3.159(c), and 38 CFR 3.159(c)(4)(iii), the provisions of this 
final rule apply to any claim for benefits received by VA on 
or after November 9, 2000, as well as to any claim filed 
before that date but not decided by VA as of that date.  

In accordance with the revised statute, VA has a duty to 
notify a claimant of the evidence needed to substantiate his 
or her claim.  VA also has a duty to assist a claimant in 
obtaining such evidence, including obtaining private records, 
if a reasonable possibility exists that such assistance would 
aid in substantiating the claim.  In the case of a claim for 
compensation benefits, the duty to assist also includes 
obtaining the veteran's service medical records and other 
records pertaining to service; records of relevant treatment 
at VA facilities, or provided at the expense of VA; and any 
other relevant records held by any Federal department or 
agency identified by the veteran.  If VA is unable to obtain 
records identified by the claimant, VA must provide notice of 
the identity of the records that were not obtained, explain 
the efforts to obtain the records, and describe any further 
action to be taken to obtain the records.  Also in the case 
of a claim for disability compensation, the duty to assist 
includes providing a medical examination or obtaining a 
medical opinion if such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§§ 5103 and 5103A.  

The RO did not have the benefit of the explicit provisions of 
the VCAA and its implementing regulations when it adjudicated 
the issue pertinent to this case in May 1996.  Nevertheless, 
after reviewing the claims folder, the Board finds that, with 
regard to the claim of entitlement to service connection for 
PTSD, there has been substantial compliance with the 
assistance provisions set forth in the new law and 
regulations and VA's duties have been fulfilled in this case.  
By virtue of the May 1996 RO decision, in a statement of the 
case issued in August 1996, and in supplemental statements of 
the case, the veteran was given notice of the information and 
medical evidence necessary to substantiate her claim of 
service connection for PTSD.  

The RO has obtained all identified medical evidence, and 
there is no indication that there is any outstanding relevant 
evidence pertaining to the disabilities at issue, to include 
VA and private medical records, that has not been obtained.  
The veteran has been provided VA compensation examinations 
that are adequate for adjudication of the issues in this 
case.  Accordingly, the Board concludes that remanding this 
case for additional development under the new statute is not 
necessary, and reviewing the claim without remanding it is 
not prejudicial to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  In sum, the facts relevant to the claim in 
this case have been properly developed and there is no 
further action which should be undertaken to comply with the 
provisions of the VCAA and its implementing regulations.

Background

The veteran filed a claim of service connection for PTSD in 
September 1995.  In essence, she contends that she suffers 
from PTSD and related emotional problems as a result of 
sexual assaults and harassment that occurred in service.  
Essentially, the veteran reports the following in-service 
stressors:

? During her service, the veteran dated a man who was killed 
in a car accident that she witnessed.

? While the veteran was stationed in the Philippines, a 
superior officer harassed her and traumatized her with a 
great deal of verbal abuse, especially after the veteran 
learned of a "black market" operation in which the 
officer was allegedly involved.  The veteran alleges that 
the officer excluded her from various office activities 
and threatened her with physical harm.  

? She was hospitalized by a Philippine doctor for two weeks 
due to a "possible thyroid problem," and the physician 
repeatedly raped the veteran while she was sedated by 
medication.

? The veteran was physically assaulted and verbally harassed 
by officers and fellow servicemen "all the time" 
throughout her military career.

The service medical records include the May 1975 medical 
examination report and report of medical history on the 
veteran's induction into service.  A psychiatric clinical 
evaluation at that time was normal, and the records are 
negative for a psychological or emotional disorder.  An 
August 1978 outpatient report, along with an in-service 
hospitalization report shows that the veteran was treated in 
August and September 1978 after being admitted with a 
diagnosis of hypothyroidism.  She complained at that time of 
progressive generalized body weakness of two months duration, 
sleepiness, feeling cold, and a voice change.  She reported a 
weight gain of approximately 20 pounds over the prior six 
months, and told the service-physician that she had to 
"drag" herself to do anything physical.  The 
hospitalization report does not indicate that the veteran 
mentioned any prior or current history of sexual abuse or 
harassment.  A physical examination was generally 
unremarkable, and her hospital course shows treatment for 
thyroid supplement, headache, and constipation.  

An October 1978 outpatient record shows that the veteran 
experienced depression and helplessness related to her 
father's terminal cancer and a recent break-up with a 
boyfriend.  She complained of sleeplessness, loss of 
appetite, and an inability to concentrate while performing 
her duties.  The report noted that she informed the service 
examiner she had "problems with some of the people around 
her."  The diagnosis was situational depression.  

The veteran was hospitalized for a week in March 1979 after 
complaining of progressive weight gain, constipation, and 
anxiety.  The veteran continued to be treated for 
hypothyroidism, and also for her weight gain, which was 
associated with constipation.  The hospital record notes that 
the veteran was "concerned very much about her work wherein 
she was bothered most of the time and harassed by her office 
mates."  The report further notes that the veteran "did not 
know what to do and she decided to make an appointment with 
the internal Medicine Clinic and was subsequently admitted."  
The hospital course involved treatment mainly directed at her 
diet and constipation.  The diagnosis was hypothyroidism and 
situational reaction.  The record, however, indicates that 
the veteran complained of depression and anxiety, and had 
crying spells during the hospitalization.  She expressed that 
she was very concerned about what would happen to her when 
she returned to her work, and she noted that almost all of 
her office mates had negative attitudes toward her, including 
her most immediate supervisor.  The service physician 
reported that the veteran was recommended to be seen by a 
psychiatrist due to the problems she experienced at her job.  
The psychiatrist, after diagnosing situational reaction, 
suggested that the veteran should have a 20 day convalescent 
leave, "[a]fter which time this present situation at her 
work will be straightened out."

Another in-service hospitalization report shows that the 
veteran was admitted in July and August 1979 because of 
alleged acute and chronic alcoholism.  The veteran reported 
that she was referred for treatment by her commander because 
of "job performance troubles."  It was noted that the 
veteran started drinking when she was 16 years old, and her 
consumption of alcohol had increased over the prior three 
years.  Upon admission, the veteran did not appear to be in 
any major emotional distress, and a mental status examination 
showed no evidence of psychosis, disabling neurosis, or 
organic brain syndrome.  The physician noted that the veteran 
showed a great deal of manipulative behavior and self-pity, 
and she needed a great deal of positive peer pressure and 
support in order to be able to deal with even mild stress.  
It was further noted that the veteran was very careful when 
it came to "taking chances and opening up."  The final 
diagnosis was chronic alcoholism under control.  

On the August 1979 report of medical history on her 
separation from service, the veteran answered "yes" when 
responding to whether she had or ever had frequent trouble 
sleeping, depression or excessive worry, and nervous trouble.  
When reporting on prior operations or hospitalizations, the 
veteran noted only that she had been treated for eye and 
thyroid disorders, and for depression.  The August 1979 
medical examiner's report, however, is negative for any 
psychiatric or emotional disorder, and the examiner did not 
refer or report any hospitalization or treatment the veteran 
received while on active duty.  

Post-service medical records include VA outpatient records 
dated from 1990 to 1997, indicating that the veteran was 
counseled and treated for numerous physical and psychological 
health problems.  The VA medical records show that the 
veteran was involved in individual and group therapy for 
sexually abused women, and reveal her complaints of 
forgetfulness, along with severe depression related to 
traumatic sexual experiences and abusive relationships.  The 
records documenting the veteran's private and group therapy 
sessions are essentially negative for reference to the abuse 
and harassment the veteran alleges to have occurred during 
service.  During an individual counseling session in 1991, 
the physician noted that the veteran had a "sense of 
something shameful about herself that others will discover if 
they get too close."  The VA records consistently reveal 
diagnoses including major depression.

Post-service medical records also show that the veteran was 
hospitalized in February 1990, from March to June 1990, and 
in October 1991.  Diagnoses shown on the hospitalization 
records include seizure disorder and depression.  The October 
1991 hospital report shows diagnosis of adjustment disorder 
with anxiety, and depression along with borderline 
personality with hysterical traits.  

From the record, it appears that the veteran's first post-
service account of her in-service trauma was during a VA 
psychological evaluation in January 1995.  The veteran gave a 
history of recurrent major depression and substance abuse 
that became a serious problem while in the Navy, and became a 
major factor in her life until she regained sobriety two 
years prior to the evaluation.  Subjectively, the veteran 
felt that her experiences in the Navy radically changed her 
life.  She described that although she was raised in a 
physically, sexually, and verbally abusive environment, she 
was able to "'rise above the situation and bury all of that 
stuff' to be able to function at a high degree among peers 
and in the community."  She reported that after completing 
"A-school" in the Navy, she went with a date to a movie, 
but her date drove elsewhere and raped her.  She reported 
that she pressed charges and found out that the man was a 
Naval officer, and his fellow officers blocked disciplinary 
actions.  That incident left the veteran feeling powerless, 
and she felt as though she began to attract individuals who 
wanted to treat her in a similar manner.  She reported 
feeling "enslaved...under a spell...[with] no control," due to 
the initial and subsequent forcible sexual contact with 
superior officers.  She also reported that the officer who 
raped her then made her polish a large bell outside an 
administration building while standing on a ladder and 
wearing a dress uniform.  She recalled that the servicemen 
walking by would look up her dress and tease and humiliate 
her.  The veteran felt that the attitude toward women in 
general was responsible in large part for many of the 
humiliating and traumatic experiences she endured during her 
service.  She reported that she began to have nightmares in 
1978 about being physically attacked.  She began to avoid men 
for fear of having sex, and stated that she "gained 
considerable weight in order to make herself unattractive and 
not noticed."  She described that she "shut down her 
feelings," and did not fit in with her friends "who had 
petty problems compared to the living Hell that I went 
through in the Navy."  

The objective mental status evaluation in January 1995 
revealed that the veteran was quite anxious, and she burst 
into tears when recalling the traumatic events of her 
service.  At other times she displayed considerable anger 
toward the trauma she endured.  The physician noted that the 
veteran's claims folder was reviewed, and there was a "great 
lack of detail from her hospitalizations when taking a 
history when compared to what materials were found in the 
chart."  The Axis I diagnosis was PTSD and history of major 
depression.  The Axis II diagnosis was personality disorder, 
not otherwise specified, with histrionic traits.  The Axis IV 
diagnosis was severe marital discord and impaired 
interpersonal relationships.  As far as testing was 
concerned, the physician reported that hospitalization and/or 
further testing did not seem necessary to make the diagnosis, 
"unless one was to feel that [the veteran's] memory loss was 
due to an organic cause and not amnesia for multiple events 
which does not appear to be the case."  

On VA psychiatric examination in February 1996, the veteran 
reported that she had cousins who had sexually and physically 
abused her on many occasions when she was between the ages of 
two and twelve.  She told the examiner that her parent's were 
aware of the abuse, and she didn't tell them because she had 
been threatened by her cousins had threatened her.  She also 
reported that she was sexually molested by an 8th-grade 
teacher but managed to get away from him.  The veteran felt 
very upset that, due to the abuse she experienced during her 
childhood, she had learned to fear men and "gave into them" 
when she dated.  

Regarding the alleged stressors during her military service, 
the veteran reported that she was relatively happy in the 
Navy initially.  She started dating, but was "hurt all the 
time, as she "gave into" the men.  She recalled that her 
male comrades appeared resentful of female service members, 
and constantly made sexual innuendoes to her.  She reported 
that her feeling of helplessness increased when she was 
reassigned to an F-14 division, where she described daily 
harassment.  She stated that certain officers repeatedly 
attempted, and/or managed, to reach under her dress, pinch 
her, and make other sexual gestures.  She recalled that 
fellow servicemen were constantly making lewd comments.  
Because she was relatively isolated in her assignment, she 
did not talk with other women about her problems, and she 
cried and drank a lot instead.  She noted that her alcohol 
use escalated to the point of daily drinking.  

Another stressful episode allegedly occurred when a man whom 
the veteran dated broke a date they had.  The veteran found 
him getting drunk with another women in the Enlisted Men's 
Club, and the veteran confronted him.  Her boyfriend 
apparently drove away from the club with a friend.  The 
veteran was following in her car, and she witnessed his car 
crash into a bridge abutment and explode, killing both 
occupants of the automobile.  

The veteran further reported that she was assigned to a drug 
and alcohol abuse office at one point during service, where 
all of her work mates were men.  Apparently, sexual 
harassment and inappropriate language recurred at the drug 
and alcohol abuse office.  On another occasion, the veteran 
accidentally witnessed her supervisor in his office, drinking 
and smoking marijuana, and with a naked woman on his lap.  
The veteran stated she was able to remove herself from that 
situation without her supervisor knowing, but he eventually 
found out that she witnessed his behavior.  From that time 
on, the way her supervisor treated her dramatically worsened.  
She stated that he was verbally abusive and demeaning on a 
daily basis, and there were attempts by her supervisor and 
his staff to make her appear incompetent at her job, or to 
make her think she was "going crazy."  

The veteran also reported another traumatic in-service event 
that occurred when she was stationed in the Philippines.  She 
alleged that a doctor had her hospitalized, claiming that she 
was had a serious thyroid problem.  The veteran alleges that 
the doctor overmedicated her during the hospitalization and 
raped her.  The veteran also told the examining physician 
that during her in-service separation examination, she tried 
to tell the service examiner about her problems in service, 
but was told that if the problems were recorded "we'll have 
to keep you here indefinitely."  The veteran decided not to 
make an issue of it, as she wanted to return to her parents 
as soon as possible because her father was seriously ill.  
The Axis I diagnosis was continuous and severe PTSD; alcohol 
dependence, in remission; history of major depression, in 
partial remission, associated with PTSD. 

By a May 1996 rating decision, the RO denied service 
connection for PTSD, finding that there was no evidence to 
confirm the veteran's alleged in-service stressors.  As noted 
above, this case was previously before the Board in July 
1998, when it was remanded with directives that the RO should 
attempt to verify the veteran's alleged stressors, and to 
schedule her for a VA PTSD examination.  

On VA PTSD examination in March 1999, the physician reported 
that the veteran was able to able to get "improved 
information" from the veteran regarding her alleged 
stressors.  The veteran essentially reported the same 
stressors as outlined above, but in somewhat more detail.  
The physician reported that there was no point providing a 
diagnosis, as the veteran had been fully diagnosed during the 
February 1996 VA PTSD examination outline above.  The 
physician recorded the same diagnosis as was reported on the 
February 1996 VA examination.  It was also noted, however, 
that "there does not seem to be any major changes in the . . 
. diagnoses, but the psychosocial stressors of PTSD . . . 
cannot be identified adequately at this point to help the 
Board . . . beyond this point."

On VA PTSD examination in August 2001, the veteran complained 
of a labile, sad mood on most days.  She slept poorly, had 
poor energy, and had low concentration.  She had nightmares 
at least three to four time weekly, in which she was running 
in the Philippines in the rain and trying to escape.  The 
veteran informed the physician about the traumatic events she 
alleges to have endured during her military service, and she 
gave a history of recurrent, intrusive, distressing 
recollections of events that occurred to her in the 
Philippines.  She reported that she has flashbacks of the 
Philippines when she smelled "frying smells."  She made 
efforts to avoid thoughts and feelings associated with the 
trauma from the Philippines.  The veteran had markedly 
diminished interest in significant activities in her life, 
and she described feelings of detachment and estrangement for 
others.  She had difficulties including a sense of a 
foreshortened future, hypervigilance, and exaggerated startle 
response.  On assessment of the veteran's PTSD, the physician 
noted that she gave a history that met the DSM-IV stressor 
criteria, "particularly with respect to when she was 
repeatedly raped in the Philippines by a military Filipino 
doctor, as previously described."  The Axis I diagnosis was 
PTSD; major depression, recurrent, in partial remission; and 
pain disorder.  The Axis II diagnosis was personality 
disorder, not otherwise specified, with histrionic features.  

The physician performing the August 2001 examination note 
that all of the veteran's available records, and the claims 
folder, had been reviewed.  It was noted that the veteran 
gave a fairly consistent history of PTSD stressors on 
previous VA PTSD examinations, as well as during the current 
examination.  The physician noted that based on all available 
current date, it appeared that that the veteran met the PTSD 
stressor criteria, particularly in relation of her history of 
a rape experienced while in the Philippines.  The physician 
further reported that there were no pre-trauma risk factors 
that might have rendered the veteran vulnerable to developing 
PTSD.  The veteran demonstrated a definite impairment in 
ability to tolerate the increased mental demands and stress 
of the workplace, secondary to PTSD.  Finally, the physician 
reported that it was very difficult to determine whether or 
not the veteran was exaggerating her symptoms.

In written correspondence dated in May 2001, the veteran's 
representative noted that the veteran wished to furnish 
additional evidence regarding her stressors, and asked that 
she be given an extension in time in which to submit such 
records.  The veteran was informed that her record on appeal 
would be left open for 45 days in order to allow to obtain 
any such evidence.  However, the record reflects that the 
only information pertaining to the claim in this case 
received by VA since that time was presented in an informal 
brief submitted by the veteran's representative in February 
2002.  

Legal Criteria and Analysis

Service connection may be granted for a disability resulting 
from personal injury incurred or disease contracted in the 
line of duty or for aggravation of a preexisting injury or 
disease.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

On June 18, 1999, VA published a final rule in the Federal 
Register which amended 38 C.F.R. § 3.304(f) to bring that 
regulation into compliance with the Court's holding in Cohen 
v. Brown, 10 Vet. App. 128 (1997).  Pursuant to the 
amendment, service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) (1999); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  64 Fed. Reg. 32,807-32,808 
(June 18, 1999) (to be codified at 38 C.F.R. § 3.304(f) 
effective March 7, 1997, the date of the Court's decision in 
Cohen).  

Effective March 7, 2002, VA published a final rule in the 
Federal Register which amended 38 C.F.R. § 3.304(f) in 
reference to the proof necessary to establish occurrence of a 
stressor in claims of service connection of PTSD resulting 
from personal assault.  It also requires that VA not deny 
such claims without:  (1) advising claimants that evidence 
from sources other than a veteran's service records, 
including evidence of behavior changes, may constitute 
credible supporting evidence of the stressor, and (2) 
allowing him or her the opportunity to furnish this type of 
evidence or advise VA of potential sources of such evidence.  
See 67 Fed. Reg. 10,330-10,332 (March 7, 2002).  If a post-
traumatic stress disorder claim is based on in-service 
personal assault, evidence from sources other than the 
veteran's service records may corroborate the veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to:  records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; pregnancy tests 
or tests for sexually transmitted diseases; and statements 
from family members, roommates, fellow service members, or 
clergy.  Evidence of behavior changes following the claimed 
assault is one type of relevant evidence that may be found in 
these sources.  Examples of behavior changes that may 
constitute credible evidence of the stressor include, but are 
not limited to: a request for a transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  VA will not deny a post-traumatic 
stress disorder claim that is based on in-service personal 
assault without first advising the claimant that evidence 
from sources other than the veteran's service records or 
evidence of behavior changes may constitute credible 
supporting evidence of the stressor and allowing him or her 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence.  VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.  Id.  

Similarly, the VA Adjudication Manual M21-1 (M21-1) 
provisions on PTSD claims generally require that in cases 
where available records do not provide objective or 
supportive evidence of the alleged in-service stressor, it is 
necessary to develop for this evidence.  M21-1, Part III,  
5.14(b)(3).  As to personal-assault claims, requirements are 
established regarding the development of "alternative 
sources" of information, as service records "may be devoid 
of evidence because many victims of personal assault, 
especially sexual assault . . . do not file official reports 
either with military or civilian authorities."  Id. at  
5.14(c)(5).  Of particular pertinence to the veteran's claim 
are the provisions of subparagraphs (8) and (9) which, 
respectively, indicate that behavior changes that occurred at 
the time of the incident may indicate the occurrence of an 
in-service stressor, and that secondary evidence may require 
interpretation by a clinician, especially if it involves 
behavior changes; and that evidence which documents such 
behavior changes may require interpretation in relationship 
to the medical diagnosis by a VA neuropsychiatric physician.  
Examples of behavioral changes that might indicate a stressor 
are (but are not limited to):  visits to a medical or 
counseling clinic or dispensary without a specific diagnosis 
or specific ailment; lay statements describing episodes of 
depression, panic attacks, or anxiety but no identifiable 
reasons for the episodes; evidence of substance abuse such as 
alcohol or drugs; and increased disregard for military or 
civilian authority.  See M21-1, Part III,  5.14(c)(8)(a - 
o).

There is ample competent medical evidence of record which 
establishes a diagnosis of PTSD, and of a nexus between the 
veteran's PTSD and her claimed in-service stressors.  As 
noted above, several thorough and comprehensive psychiatric 
examination reports have provided a diagnosis of PTSD dating 
from 1995.  Those diagnoses of PTSD appear substantially 
based upon the veteran's account of in-service sexual 
assaults and harassment, and the examination reports relate 
the diagnosis of PTSD at least in part to the veteran's 
alleged in-service stressors.
Thus, the central question is whether there is adequate 
verification of any of the veteran's claimed stressors during 
service cited by the any of the examining psychiatrists who 
provided a diagnosis of PTSD.

The several VA examinations resulted in a diagnosis of PTSD 
based upon the veteran's detailed accounts of her experiences 
of in-service sexual assaults and harassment.  The service 
medical records are devoid of any findings of the alleged 
stressors.  This history is not apparent in the record until 
more than 10 years after service.  The veteran has not 
submitted any evidence to corroborate any of her alleged in-
service stressors.  The Board further finds that much of the 
veteran's history borders on the incredible.  For example, 
she alleges that a physician sedated and repeatedly raped 
her, countless fellow enlisted men and officers sexually 
assaulted, harassed, and/or threatened her, and that she 
witnessed a car crash and blow-up, killing her boyfriend and 
another woman.  While she was evaluated on numerous occasions 
for a variety of complaints and ailments, none of these 
alleged incidents appear in the service medical records or 
for many years thereafter.  Nevertheless, the veteran was 
evaluated for psychiatric complaints while on active duty, to 
include anxiety and depression, and she also indicated having 
difficulties with co-workers during that time.  Moreover, 
there is indication of some behavior changes that occurred 
proximate to the time of the alleged incidents.  
Specifically, the veteran was evaluated for depression and 
weight gain, employment difficulties, and alcohol abuse 
during the period of time in question.  While some of her 
symptoms, to include weight gain, was attributed to 
hypothyroidism, it is clear that at least one psychiatrist 
believed that she had underlying depression that required 
evaluation and possible treatment.  Under M21-1, Part III,  
5.14, behavior changes that occurred at the time of the 
alleged incident may indicate the occurrence of that  
stressor.  It is the Board's judgment that, in light of the 
in-service findings of behavioral changes and evaluation for 
psychiatric symptoms, and the absence of any indication in 
the post-service psychiatric reports that questions the 
veteran's veracity in providing her in-service history of 
sexual assault and harassment, the evidence is in relative 
equipoise on the question of whether there is sufficient 
verification of an in-service stressor of sexual assault 
and/or harassment.  Resolving the reasonable doubt raised by 
such evidence in favor the veteran, the Board finds that the 
veteran's PTSD cannot be reasonably dissociated from such in-
service stressors.  Accordingly, service connection for PTSD 
is warranted.  38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. §§ 3.303, 
3.304(f).


ORDER

Service connection for PTSD is granted.
REMAND

As noted above, by an April 1998 decision, the RO denied the 
veteran's claim for compensation under 38 U.S.C.A. § 1151 for 
residuals of an automobile accident.  When this case was 
previously before the Board in July 1998, it was noted that 
the veteran's 38 U.S.C.A. § 1151 was not in appellate status 
at that time as she had not filed an NOD to initiate an 
appeal from the RO's decision.  However, the Board's current 
review of the claims folder indicates the veteran submitted a 
VA Form 21-4138 in October 1998, wherein she stated that she 
took "considerable exception" to facts enumerated by the RO 
in the decision which denied her claim under 38 U.S.C.A. § 
1151.  

On the circumstances of this issue, the Board notes that a 
written communication from a claimant or a representative 
expressing dissatisfaction or disagreement with an 
adjudicative determination by the RO and a desire to contest 
the result will constitute an NOD.  38 C.F.R. § 20.201 
(2001).  While special wording is not required, a notice of 
disagreement must be in terms which can be reasonably 
construed as disagreement with a determination and a desire 
for appellate review.  Id.  Liberally construing the language 
of the veteran in the October 1998 VA Form 21-4138, the Board 
accepts her statement as an NOD with the issue of entitlement 
to compensation under 38 U.S.C.A. § 1151 for residuals of 
injuries sustained in an automobile accident.  See 38 C.F.R. 
§ 20.201.  Therefore, the record reflects that the veteran 
has submitted a timely NOD with the April 1998 decision which 
denied her claim under 38 U.S.C.A. § 1151.  See 38 C.F.R. 
§ 20.302 (2001) (an appeal to the Board is commenced by a 
notice of disagreement which must be filed within one year of 
the date that the originating agency mailed the written 
notice of the determination to the claimant).  

If a claim has been placed in appellate status by the filing 
of a notice of disagreement, the Board must remand the claim 
to the RO for preparation of a statement of the case as to 
that claim.  See Manlicon v. West, 12 Vet. App. 238 (1999); 
Godfrey, 7 Vet. App. at 408-410; see also Archbold v. Brown, 
9 Vet. App. 124 (1996); VA O.G.C. Prec. Op. No. 16-92 (July 
24, 1992).
Accordingly, this case is REMANDED to the RO for the 
following action:

The RO should issue a statement of the 
case to the veteran and her 
representative addressing the issue of 
claim for compensation under 38 U.S.C.A. 
§ 1151 for residuals of injuries 
sustained in an automobile accident.  The 
veteran should also be advised of the 
time period in which to perfect her 
appeal.  38 C.F.R. § 20.302(b).  Then, 
only if, the veteran files a timely 
substantive appeal, should the case be 
returned to the Board for appellate 
review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The veteran has the right to submit 
additional evidence and argument on the matter remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	R. F. WILLIAMS 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

